Citation Nr: 0709168	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-03 073A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for residuals of a concussion.  

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1997 to October 2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Per the veteran's request, a hearing before the 
Board was scheduled for June 2005 using video-conferencing 
technology, but he failed to appear for it.  He has not 
explained his absence or requested to reschedule the hearing.  
Thus, his appeal will be processed as if he withdrew the 
hearing request.  38 C.F.R. §§ 20.702(d) 20.704(d) (2006).

Regrettably, because further development of the evidence is 
needed before the Board can make a decision, this appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In December 2003, the RO issued a statement of the case (SOC) 
and in April 2004 certified this appeal to the Board.  In 
June 2004, the RO received VA outpatient treatment (VAOPT) 
records from the VA Medical Center (VAMC) in Columbia, South 
Carolina.  In May 2005, the RO received April and May 2005 
VAOPT records from the VAMC in Bronx, New York.  Apparently, 
the RO then forwarded these records to the Board - without 
first considering them and issuing a supplemental SOC (SSOC).  
See 38 C.F.R. §§ 19.31(b), 19.37(b) (2006).  The records are 
dated from March 2003 to May 2005.  Although some of the 
records were already in the claims file (c-file) and 
considered by the RO in its December 2003 SOC, the records 
dated from September 2003 to May 2005 have not been 
considered by the RO.  

When the Board receives pertinent evidence that was not 
initially considered by the RO, generally the evidence must 
be referred to the RO for review.  38 C.F.R. §§ 20.800, 
20.1304(c).  An exception is made if this procedural right is 
waived by the veteran, or if the Board determines the benefit 
or benefits to which the evidence relates may be fully 
allowed on appeal without such referral.  Id.  The waiver 
must be in writing or, if a hearing on appeal is conducted, 
the waiver must be formally and clearly entered on the record 
orally at the time of the hearing.  Id.  Evidence is not 
pertinent if it does not relate to or have a bearing on the 
issue or issues on appeal.  Id.  

In this particular case at hand, the additional evidence in 
question is pertinent because it relates to the service-
connected residuals of the concussion being rated and to the 
veteran's psychiatric disorder.  He has not indicated he is 
waiving his right to have this additional evidence initially 
considered by the RO.  The Board also does not have enough 
information to grant his claims at this point.  So a remand 
is required so the RO can initially consider this additional 
evidence.

The veteran's service medical records (SMRs) indicate he was 
involved in a motor vehicle accident (MVA) in August 2000.  
He hit his head on the steering wheel and sustained a 
concussion, but did not lose consciousness.  After the MVA, 
he complained of dizziness, headaches, memory loss, 
confusion, hallucinations, and stuttering.  A September 2000 
MRI was normal.  He was referred to a neurologist, Dr. Kumar, 
who in his diagnosis indicated the veteran had some features 
of 
post-concussion syndrome.  

After the veteran separated from service in October 2001, he 
filed a claim with VA in November 2001.  He requested service 
connection for residuals of the concussion, which he claimed 
as traumatic brain injury, head trauma, migraine headaches, 
memory loss, dizziness, stuttering, and sleeping problems.  
The RO granted his claim and assigned an initial 10 percent 
rating under Diagnostic Code (DC) 8045, for brain disease due 
to trauma.  See 38 C.F.R. § 4.124a.  

Under DC 8045, purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under DC 9304 
(dementia due to brain trauma).  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings higher than 10 percent for brain 
disease due to trauma under DC 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia 
associated with the brain trauma.  

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated DC (e.g., 8045-8207).

Most of the symptoms the veteran has reported are purely 
subjective in nature.  July and August 2002 VA outpatient 
treatment (VAOPT) records from the VAMC in South Carolina 
reveal objective evidence of cognitive impairment.  An April 
2004 VAOPT record indicates improvement in his cognitive 
functioning.  

As an initial matter, the veteran has not been provided the 
requisite notice under the Veterans Claims Assistance Act 
(VCAA).  After filing his claim, he was provided a February 
2002 VCAA letter notifying him of the evidence needed to 
support his claims for service connection.  He has not, 
however, been provided notice of the evidence needed to 
support his downstream claim for a higher initial rating for 
the residuals of the concussion.

In a precedent decision issued during the pendency of this 
appeal, on March 3, 2006, the U.S. Court of Appeals for 
Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The 
Court indicated that "[i]n cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated - it has 
been proven."  The Court further held that when a claim has 
been proven, the purpose of section 5103(a) has been 
satisfied and notice under its provision is no longer 
applicable.  Consequently, strictly speaking, because the 
veteran already has received the requisite VCAA notice 
concerning his underlying claim for service connection for 
residuals of the concussion, and this claim since has been 
granted, the Board does not have to remand this claim to 
the RO for additional VCAA notice concerning the downstream 
disability rating element of this claim, which is now at 
issue.  Since, however, this case is being returned to the RO 
irrespective of this, via the AMC, this will give the AMC 
an opportunity to also provide additional VCAA notice 
concerning not only the downstream disability rating element, 
but also the downstream effective date element noted in 
Dingess.

In addition, the Board observes that the VAOPT records 
indicate the veteran has had some improvement with regard to 
his post-concussion symptoms.  It is unclear what symptoms he 
currently has, if any.  Since the last VA examination was in 
March 2002, some 5 years ago, another examination is needed 
to adequately assess the current severity of this service-
connected disability.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (Court determined the Board should have ordered 
contemporaneous examination of the veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of veteran's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Turning to the veteran's claim for service connection for a 
psychiatric disorder, his SMRs indicate he attempted suicide 
in February 2001.  In March 2001, he was diagnosed with acute 
adjustment disorder.  A May 2001 letter from Dr. Kumar 
indicates he complained of depression and sleeping problems.  
In July 2001, he again complained of depression and was 
diagnosed with a personality disorder.  

The veteran's military service ended in October 2001, and in 
November 2001 he filed a claim for service connection for 
depression, schizophrenia, neurotic triad, and cognitive 
impairment.  The report of the March 2002 VA examination 
indicates he said he began feeling depressed after the August 
2000 MVA because he was not able to perform his physical 
duties.  The examiner noted that she did not have any of the 
veteran's records to review and that they were needed to give 
a conclusive opinion.  She made a note to rule out a 
cognitive disorder and depressive disorder and recommended a 
neuropsychological evaluation.  The VAOPT records indicate 
the veteran was later diagnosed with traumatic brain injury 
with cognitive losses and psychosis.  There has also been 
evidence of depression and schizophrenia.

Because the c-file was not available for the March 2002 VA 
examiner to review, a remand is necessary so another medical 
examination and opinion can be obtained.  Cf., Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (where the Court rejected 
a medical opinion as immaterial where there was no indication 
the physician reviewed the veteran's SMRs or any other 
relevant documents which would have enabled him to form an 
opinion on service connection on an independent basis).  See 
also Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  Furthermore, the March 2002 VA 
examiner indicated additional neuropsychological testing was 
needed before a definite diagnosis could be made.  So another 
examination is necessary for this reason as well.

Lastly, records show that in January 2005 the veteran 
designated the Disabled American Veterans (DAV) organization 
to represent him.  But a prior statement concerning his 
claims in April 2004 (on VA Form 646) was from a 
representative with the American Legion (AL), not the DAV.  
And other records also show that a copy of a more recent May 
2005 letter - so even after the veteran had designated the 
DAV as his representative, was still sent (cc'd) to the AL.  
If he intends to have the AL represent him in this appeal, 
then he needs to make this formal declaration by completing 
and submitting another VA Form 21-22.



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send the veteran a VCAA letter 
specifically concerning his claims for 
service connection for a psychiatric 
disorder, including as secondary to a 
service-connected disability, and for a 
higher initial disability rating for the 
residuals of the concussion.  In addition, 
request that he provide any evidence in 
his possession pertaining to these claims.  
Ensure the VCAA letter complies with the 
notice requirements as discussed by the 
Court in Dingess, particularly insofar as 
apprising him of the downstream disability 
rating and effective date elements of his 
claims.

*Also ask the veteran whether he still 
intends to have the DAV represent him in 
this appeal since he made this designation 
in January 2005 (see VA Form 21-22).  
If, on the other hand, he wants the AL to 
represent him or some other veterans' 
service organization, then he must 
complete and submit another VA Form 21-22 
making this official declaration.

2.  Schedule the veteran for a VA 
examination to assess the current severity 
of any residuals from the concussion he 
sustained during the August 2000 MVA.

The examiner is asked to render an opinion 
as to whether the veteran has any 
neurological disabilities as a result of 
the August 2000 concussion.  This includes, 
but is not limited to, hemiplegia, 
epileptiform seizures, and facial nerve 
paralysis.

The examiner is also asked to render an 
opinion as to whether the veteran has 
multi-infarct dementia as a result of the 
concussion.

The examiner must also note any subjective 
complaints the veteran has as a result of 
the concussion.

It is absolutely imperative that the 
examiner has access to and reviews the 
claims file for the veteran's pertinent 
medical and other history.  All necessary 
diagnostic testing and evaluation should be 
done and the examiner should review the 
results of any testing prior to completion 
of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination 
report should include the questions to 
which answers are provided.  

3.  Also schedule the veteran for an 
appropriate VA examination to determine 
whether he has a psychiatric disorder.  If 
he does, the examiner is asked to render an 
opinion as to whether any psychiatric 
disorder diagnosed is at least as likely as 
not (meaning 50 percent probability or 
greater) related to the veteran's military 
service.  This includes indicating whether 
any current psychiatric disorder is at 
least as likely as not proximately due to, 
the result of, or aggravated by any of the 
veteran's service-connected disabilities.

If no opinion can be rendered, without 
resorting to pure speculation, explain why 
this is not possible.  

It is absolutely imperative that the VA 
examiner, whoever designated, has access to 
and reviews the claims file for the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.  

4.  Review the claims file.  If any 
development is incomplete, including if any 
of the examination reports do not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
they are not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond to it before returning the file 
to the Board for further appellate 
consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



